Citation Nr: 1536737	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  08-00 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for irritable bowel syndrome (IBS). 

2.  Entitlement to service connection for migraines (headaches) to include as secondary to a cervical spine disability and/or as secondary to tinnitus.  

3.  Entitlement to a rating in excess of 30 percent for a right shoulder disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to November 1979 and from February 2003 to August 2004.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico dated in April 2007 and December 2008.   

The Board remanded the claims for service connection for migraines and entitlement to a rating in excess of 30 percent for a right shoulder disability and denied the claim of entitlement to service connection for irritable bowel syndrome in an October 2014 decision.  The Veteran appealed the October 2014 Board determination with regard to the denial for irritable bowel syndrome to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court issued an order granting the parties' Joint Motion for Partial Remand, vacating that part of the Board's decision which denied the claim of entitlement to service connection for irritable bowel syndrome and remanding the case back to the Board.

The issue of entitlement to special monthly compensation at the "S" level was raised by the record in a May 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The parties to the Joint Motion for Partial Remand (JMR) determined that a remand was necessary in order to obtain an additional etiology opinion.

The JMR found the VA examination in November 2008 to be inadequate because the examiner failed to address the question of whether the medications required by the Veteran's service connected disabilities aggravated his irritable bowel syndrome.  

Specifically, the JMR noted that the VA examiner had been asked whether the Veteran's IBS was "due to or a result of medications taken for service[-]connected conditions."  In response, the examiner stated, "There is no medical evidence [in] medical literature of any relation between medications and development of" IBS. 

However, the JMR found that the phrase "development of" did not address whether the Veteran's IBS underwent an "increase in severity . . . that is proximately due to or the result of" the medications he used to control his service-connected disabilities.  That is whether the use of medications aggravated his IBS, meaning that the IBS was permanently worsened beyond the natural progression of the condition.

The Board notes that the Veteran submitted a statement from A. Michel, M.D., in May 2015.  Dr. Michel opined that following a review of the Veteran's medical records it was his opinion that the Veteran's irritable bowel syndrome was more likely than not a result of his multiple medications and multiple conditions suffered during his military service.  Dr. Michel provided no rationale for the conclusion and as such it is of limited probative value.  However, this opinion should be considered by the VA practitioner who renders the requested medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to a VA examiner for an opinion as to the etiology of his irritable bowel syndrome.  If an opinion cannot be provided without an examination, one should be provided.  The examiner is requested to answer the following questions and support such answers with a complete rationale:

Is it at least as likely as not (50 percent or greater) that the Veteran's irritable bowel syndrome was:

a) directly caused by his service-connected gastroesophageal reflux disease (GERD) and any medications used to treat GERD or any other service-connected disability (including depressive disorder, a lumbar spine disability, residuals of a right tibial fracture, right and left shoulder disabilities, tinnitus, left and right knee disabilities, a left elbow disability, a left hip disability, a cervical spine disability, bilateral hearing loss, hypertension, and erectile dysfunction.)

b) aggravated by his service-connected GERD or medications used to treat GERD and any other service-connected disabilities (meaning that the irritable bowel syndrome was permanently worsened by the GERD or medications used to treat GERD or any other service connected disabilities, beyond the natural progression of the condition).  If it is found that the service connected GERD or medications used to treat GERD or any other service connected disabilities aggravated the irritable bowel syndrome, the examiner should attempt to identify a baseline for the IBS before it was aggravated.

The examiner is also asked to comment on the November 2008 VA opinion and the May 2015 private opinion of Dr. Michel.

2.  Ensure that the development ordered by the October 2014 Board remand has been completed with regard to the issues of entitlement to service connection for migraines and entitlement to a rating in excess of 30 percent for a right shoulder disability.  The Board notes that following the October 2014 Board remand, the Veteran submitted a statement from Dr. Michel in May 2015.  Dr. Michel opined that following a review of the Veteran's medical records it was his opinion that the Veteran's chronic migraine pain was more likely than not a result of the Veteran's military service.  Dr. Michel provided no rationale for the conclusion and as such it is of limited probative value.  However, this opinion should be considered by the VA practitioner who renders the requested medical opinion with regard to the claim for migraines.  

3.  Then, readjudicate the claims on appeal.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



